Citation Nr: 9934973	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for obesity, claimed as 
secondary to the veteran's service connected hip disorders.

2.  Entitlement to an increased evaluation for the service 
connected avascular necrosis and bursitis of the right hip, 
currently rated 10 percent disabling.

3.  Entitlement to a greater original evaluation for the 
service connected overuse syndrome of the left hip, currently 
rated 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active service from March 1979 to May 1983.

The Board of Veterans' Appeals (Board) received this case on 
appeal from August 1997 and November 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
obesity, denied an increased evaluation for evaluation for 
bursitis of the right hip (rated 10 percent), granted service 
connection for overuse syndrome of the left hip and assigned 
a 10 percent rating for this condition, and denied a total 
rating for compensation purposes based on individual 
unemployability.

By a June 1998 decision of the Board, service connection for 
avascular necrosis of the right hip was granted.  Following 
the Board's decision, the RO has continued the 10 percent 
disability evaluation for the veteran's right hip, to include 
his bursitis and his avascular necrosis.  The veteran has 
continued his appeal seeking an increased evaluation.  
Accordingly, the issue has been recharacterized on the title 
page hereinabove, to include both the bursitis and avascular 
necrosis of the right hip.

The Board further notes that the issue now on appeal 
regarding the veteran's overuse syndrome of the left hip has 
previously been characterized in terms of entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has also re-characterized the issue 
regarding the left hip on appeal as set forth on the title 
page hereinabove.

It is noted that the claims file contains evidence, 
consisting of a psychological evaluation for a Vocational 
Rehabilitation assessment, which was received at the RO in 
November 1999 and was forwarded to the Board.  This material 
was not previously considered by the RO.  The veteran's 
representative indicated, in December 1999, that the veteran 
wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c).

Finally, the Board observes that the veteran's motion to 
advance his case on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7101 and 38 C.F.R. § 20.900(c), 
was granted on June 15, 1998.


REMAND

The Board notes that the veteran's representative has argued, 
in part, that in regard to the veteran's right and left hip 
disorders, that the RO has not properly considered the 
mandates of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45 
(1996).  The Board notes that the Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, 8 Vet. App. at 
206.

Accordingly, the veteran's representative has argued that 
DeLuca has not been satisfied in regard to the veteran's 
right and left hip disorders.  It is further argued that as 
the Board's prior June 1998 remand mandated consideration of 
DeLuca in reference to the service connected hip disorders, 
and that as the prior remand was not fully complied with, 
another remand is required.  The Board notes that the court 
has held that:

a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  We 
hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or 
as . . . "the head of the Department."  
38 U.S.C. § 303.  It matters not that the agencies 
of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, 
examinations, and medical opinions are not under 
the Board as part of a vertical chain of command 
which would subject them to the direct mandates of 
the Board.  It is the Secretary who is responsible 
for the "proper execution and administration of 
all laws administered by the Department and for 
the control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a matter 
of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every 
appeal before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to 
insure compliance.

Stegall v. West, 11 Vet. App. 268, at 271 (1998).

The Board is in agreement with the basic contentions of the 
veteran's representative that the prior remand concerning the 
issues of the right and left hips was not complied with and 
accordingly, the Board must now reiterate some of the 
requests made in its earlier remand and ask that the RO 
ensure that they are completed prior to again returning this 
case to the Board.

Turning now to the question of service connection for the 
veteran's obesity, regulations provide that service 
connection shall be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Furthermore, 
in Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.

The Board notes on preliminary review of the evidentiary 
record that service medical records reveal that the veteran 
was seen in May 1981 with a 2-year history of right hip pain 
and that an X-ray of the right hip reportedly showed a cystic 
lesion in the right superior medical portion of the femoral 
head.  The initial assessment was lytic lesion of the right 
femoral head with a small amount of sclerosis either 
secondary to an infection or neoplasia.  A clinical abstract 
from a medical board evaluation in February 1983 notes that 
the veteran injured his right hip during basic training in 
1979 while throwing a grenade and falling onto this hip.  He 
had continuous complaints of right hip pain since then and 
was evaluated in Korea, and then medically evacuated to the 
Walter Reed Army Medical Center (WRAMC).  A work-up was 
continued at the WRAMC and a plan was made to curette the 
lesion in the right proximal femur, but the lesion apparently 
resolved and no operative procedure was performed.  He was 
later seen at Fort Hood with pain in the right trochanter 
area and was treated with anesthetic and steroid injections 
at the area with complete but very transient relief.  He was 
also treated with multiple anti-inflammatory drugs without 
relief.  In September 1982, he refused further injections 
into the hip.  A bone scan at that time was reportedly 
negative.  Evaluation at Brooke Army Medical Center concluded 
that the diagnosis of trochanteric bursitis was most likely.  
It was noted that recent X-rays of the right hip indicated 
the lytic lesion of the right hip had resolved and showed no 
evidence of avascular necrosis or chondrolysis or other 
abnormality.  A bone scan was reportedly negative.  The 
diagnosis at the medical board examination was trochanter 
bursitis of the right hip.  His prognosis for further 
military service was considered very poor and he was referred 
to a physical evaluation board.   A physical evaluation board 
found the veteran unfit for retention in service and he was 
given a physical disability with severance pay based on his 
painful right hip.  It is noted that the veteran's weight was 
recorded as 176 pounds in February 1983.  Service medical 
records were negative for complaints regarding the left hip 
or any obesity related problems.

Based on the above evidence, service connection was granted 
for bursitis of the right hip and a 10 percent disability 
evaluation assigned by a June 1983 rating decision.

The veteran next underwent a VA examination in April 1984.  
That examination indicated that his weight had increased from 
176 pounds in February 1983 to 197 pounds by April 1984.  
This represents a gain of 21 pounds in a 14 month period.  He 
next underwent VA examination in March 1985 and gained 
another 5 pounds, weighing 202 pounds at that time.

There are numerous VA and private medical records which show 
that the veteran was treated for various conditions from 
shortly after his service discharge in 1983 and continuing 
through the 1990's.  These records reveal that he had ongoing 
complaints of continuous right hip pain.  It is also noted 
that as early as January 1988, he complained that his right 
hip pain was making it difficult for him to hold a job.  Also 
as early as 1988, a diagnoses of probable or suspected 
avascular necrosis of the right hip were made.

In September 1988, the veteran's weight was reported at 245 
pounds and he was described as obese.  On VA examination in 
December 1992, he weighed 256 pounds, which the Board notes 
was 80 pounds more than he weighed on separation from 
service.

A private medical report of MRI (magnetic resonance imaging) 
of the veteran's hips in September 1994 shows a conclusion of 
a small to moderate amount of fluid within the left 
trochanteric bursa.  It was also concluded that there was a 
tiny amount of fluid in the right trochanteric bursa, and low 
signal changes in the articular surfaces of the right femur 
and acetabulum consistent with early avascular necrosis in 
the osteochondral articular surfaces.

A VA outpatient treatment record, dated in December 1996, 
noted that because of the diagnosis of avascular necrosis of 
the hips and of obesity, the veteran was totally disabled.

A private medical report reveals that an MRI of the veteran's 
hips in July 1997 showed no joint effusion, no evidence of 
avascular necrosis or bursitis, and no significant 
abnormality.  It was also noted that the marrow signal 
appeared within normal limits.  An addendum to this report 
dated later in July 1997, shows that this MRI was compared to 
the September 1994 MRI.  The impressions were little interval 
change in the small focus of signal abnormality involving the 
subchondral right femoral head and to a lesser extent the 
associated right acetabulum; suspicious for avascular 
necrosis, but does not appear to have progressed; direct 
traumatic injury is not excluded in the veteran with a 
history of a grenade injury; and this report replaces the 
original MRI report that erroneously indicated normal 
appearance of the right hip.  The left hip was reported to be 
within normal limits.

The veteran underwent a VA medical examination in June 1997.  
The examiner who reviewed the report of the September 1994 
MRI made the diagnoses of degenerative joint disease and/or 
avascular necrosis of the hips.  The examiner further opined 
that "the patient is undoubtedly obese because his hips are 
terrible, although the X-ray study and bone scans do not 
reflect the degree of disability that is apparent of physical 
examination."  It was also stated that his left hip 
disability was undoubtedly related to the right hip 
difficulty, related to an overuse of the left hip resulting 
from right hip pain.  An addendum to the report of the June 
1997 VA examination dated in August 1997, notes that the 
examiner agreed with the impressions in the July 1997 
addendum concerning the MRI taken in that month.  The 
examiner did note that the left hip showed changes consistent 
with mild trochanteric bursitis, but not avascular necrosis.  
On examination, the veteran weighed 276 pounds.

Based on the above evidence, in an August 1997 rating 
decision, service connection was granted for overuse syndrome 
of the left hip and a 10 percent disability evaluation 
assigned, effective December 1996.  The 10 percent disability 
evaluation for the bursitis of the right hip was continued 
and the combined rating for both the veteran's service-
connected disabilities was 20 percent.

The veteran underwent a VA examination for mental disorders 
in September 1997 and was diagnosed with an adjustment 
disorder with anxiety.

In January 1998, the veteran and his spouse, accompanied by 
his representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  A complete 
transcript of the testimony is of record.  Subsequently 
received were VA outpatient treatment records that indicated 
the veteran was first seen for nutritional counseling in May 
1997 and was placed on a weight reduction program.  A July 
1997 record indicates that he reported he was skipping some 
meals to lose weight and was walking around the yard, which 
was about a mile, twice a week.  It was reported that weight 
was stable for the prior two months, but there had been a 
reduction in pants size, which may have indicated a gain in 
muscle and a loss of fat as a result of walking.  Poor meal 
variety was noted as the veteran mainly ate bread and meat 
alone for dinner and high fat high calorie sausage, egg, 
cheese biscuits for breakfast.  The veteran's daily diet was 
also noted to include fried foods, sugared drinks, ice cream 
and candy.  The prognosis for weight loss was considered poor 
unless he changed eating habits.

Service connection for avascular necrosis was granted for the 
right hip and denied for the left hip by the Board in June 
1998.  

Subsequently received was a June 1998 decision from an 
Administrative Law Judge of the Social Security 
Administration, which determined that the veteran was 
disabled commencing in September 1996.  It was indicated that 
arthritis and avascular necrosis were the basis of the 
disability.  All medical records considered by the Social 
Security Administration were also received and they primarily 
were duplicates of records previously received by the RO.

The veteran underwent a VA social industrial survey in 
September 1998, which opined that the veteran was unable to 
obtain and sustain substantially gainful employment.

Additional VA medical records were received in May 1999 and 
in August 1999, he underwent another examination to evaluate 
both his hips and his obesity.  On this examination, the 
veteran gave a history of beginning to gain weight in 1984 
and reported that he believed the weight gain was due to his 
service connected hip disorders and also the steroid 
injections he received in his hips.  He was reportedly unable 
to stand for long, climb stairs, walk without assistance, 
dress himself, or do a number of household chores.  On 
examination, the veteran weighed 287 pounds.  It was opined 
that there was severe painful motion of both hips that 
significantly limited functional ability, at baseline and 
also during flare-ups with repeated use.  It was opined that 
the obesity was unrelated to the steroid injections, but was 
a result of the severe pain in the hips.  It was reported 
that review of the medical history went back to January 1988 
when the veteran weighed 227 pounds and earlier documented 
weights could not be found.  (Apparently service medical 
records and the entire claims file were not reviewed by the 
examiner.)  Thyroid tests were reportedly normal as was an 
echocardiogram, so weight gain was not attributed to thyroid 
or cardiac problems.  In summation, it was stated that it was 
as least as likely as not that the right and left hip 
conditions caused the increase in disability attributed to 
obesity.  It was also stated that the veteran was extremely 
limited by hip pain in combination with obesity.

In November 1999, the veteran underwent a psychological 
assessment for rehabilitation purposes and it was opined that 
his obesity appeared to be the major obstacle affecting his 
hip disorders leading to severe mobility conditions.  It was 
noted his ambulation was extremely slow and he breathed 
noticeably strained.  Thus, due to service connected and non-
service connected disorders and aptitude and ability testing, 
the veteran was felt to not currently be reasonably suitable 
for employment.

Upon preliminary review of all of the above reported 
evidence, the Board notes that the record indicates that the 
veteran weighed 176 pounds in February 1983 and most recently 
weighed 287 pounds in August 1999.  However, the Board notes 
that much of the veteran's weight gain came rapidly after his 
separation from service, as evidenced by his weight of 197 
pounds in April 1984, 202 pounds in March 1985, and 245 
pounds by September 1988.  The record would indicate that 
much of this weight gain occurred prior to the veteran being 
diagnosed with avascular necrosis in the right hip and 
overuse syndrome in the left hip and prior to service 
connection being granted for either the avascular necrosis or 
the overuse syndrome.  The record would further indicate that 
the veteran's dietary habits were extremely poor, as 
evidenced by the July 1997 record of nutritional counseling, 
and that in spite of his complaints of total disability he 
was capable of walking up to a mile around his yard as 
evidenced by that same record.

The Board has carefully considered the medical opinion of the 
August 1999 examination which opined that the veteran's 
obesity was a result of the severe pain in the hips.  The 
Board notes, however, that the examination indicated that 
records were only reviewed from 1988.  Thus, it is obvious 
that the examination did not consider the veteran's service 
medical records or post service medical records prior to 
1988.  It is also clear that the examination did not consider 
the rate of the veteran's weight gain immediately after 
service or his nutritional habits.  Nor did the examination 
discuss the veteran's ability to lose weight with exercise, 
or the indications of record that the veteran's obesity was 
evident, at least in part, prior to his development of 
avascular necrosis of the right hip and overuse syndrome of 
the left hip.  Thus, it remains unclear as to whether the 
veteran's service connected hip disorders have caused or 
worsened his obesity, or whether it is the obesity which is 
the cause of the worsening of his service connected hip 
disorders.

As the August 1999 examination did not consider the entire 
evidentiary record and did not address any of the questions 
outlined immediately above, the Board finds that the 
examination is inadequate.  Because the examiner who last 
examined the veteran did not provide an adequate analysis in 
light of the foregoing, this matter must be remanded for a 
new examination.  38 C.F.R. § 19.9 (1999).

The Board further notes that it is unclear whether or not 
obesity is a disability for which service connection may be 
granted under prevailing legal authority.  The Board will not 
address that question at this time, as given the status of 
the claim, it is necessary to further develop the medical 
record.

Given the need to remand the above discussed issues, the 
question of the veteran's entitlement to a total disability 
rating due to individual unemployability must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected right hip disorder 
(bursitis and avascular necrosis) and 
left hip disorder (overuse syndrome), as 
well as his claimed obesity disorder.  
The RO should request that the veteran 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records 
and any additional VA medical records, 
not already on file, and incorporate them 
into the claims folder.

2.  When the above actions have been 
completed, the veteran should then be 
scheduled for VA examination by an 
appropriate specialist, to evaluate the 
nature and extent of his service 
connected right hip disorder (bursitis 
and avascular necrosis) and left hip 
disorder (overuse syndrome).  Before 
evaluating the veteran the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  All 
indicated tests, to include current X-ray 
study, computerized tomography study, 
magnetic resonance imaging, etc., should 
be accomplished only if deemed medically 
appropriate.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should describe in detail the 
extent of any functional loss due to the 
veteran's service connected disorders.  
The examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should comment on the 
level of any such findings due to his 
service connected right hip disorder 
(bursitis and avascular necrosis) and 
left hip disorder (overuse syndrome), as 
opposed to any non-service connected 
disorders, such as his obesity.  In order 
to make such determination, the veteran 
should be questioned in detail as to the 
impact his service connected disorders 
have on his ability to perform the 
activities of daily living and 
occupational endeavors.  Furthermore, the 
examiner should state the etiology of any 
residual findings regarding the hips, and 
whether such residual findings claimed by 
the veteran are supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  See 
DeLuca.  Specific findings should be made 
regarding range of motion and the level 
of pain on motion.  The examiner should 
also comment on any neurological 
findings.  The examiner should offer an 
opinion, if possible, as to whether any 
such findings are, as likely as not, 
etiologically related to the veteran's 
service connected right hip disorder 
(bursitis and avascular necrosis) and 
left hip disorder (overuse syndrome), as 
opposed to any non-service connected 
disorder such as obesity.  All findings, 
opinions, and bases therefore should be 
set forth in detail and should be 
supported by reference to pertinent 
evidence.

3.  The veteran should also be scheduled 
for VA examination by an appropriate 
specialist in dietary or nutritional 
diseases, if available, in order to 
ascertain the nature and likely etiology 
of the claimed obesity disability.  It is 
imperative that before evaluating the 
veteran the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  All indicated tests and studies 
should be performed and all clinical 
findings should be set forth in detail.  
Based on a review of the case, the 
examiner should express an opinion as to 
the medical probability that any 
currently demonstrated obesity disorder 
is either etiologically related to or 
aggravated by a service-connected 
disorder, as claimed by the veteran.  The 
examiner's findings should reflect a 
review of the entire historical record 
and should also address other pertinent 
factors, such as the veteran's dietary 
and nutritional habits, the rate of his 
weight gain following service, as well as 
the relationship of his weight gain with 
his service connected hip disorders.  All 
findings, opinions, and bases therefore 
should be set forth in detail and should 
be supported by reference to pertinent 
evidence.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examinations.  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

5.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.

6.  The RO should then readjudicate all 
the issues shown on the title page.  In 
regard to both the veteran's service 
connected hip disorders, the RO should 
consider all applicable laws and 
regulations, to include 38 C.F.R. §§ 4.40 
and 4.45 in accordance with DeLuca.  The 
RO should also consider the application 
of 38 C.F.R. § 3.321(b)(1) to the 
veteran's claims.  In regard to the 
veteran's left hip disorder, the RO 
should also consider the applicability of 
"staged" ratings in accordance with 
Fenderson.  In regard to the veteran's 
claimed obesity disorder, the RO should 
consider the application of 38 C.F.R. 
§ 3.310 and Allen.  The RO should also 
enter its determination with respect to 
the issue of entitlement to a total 
disability rating based on individual 
unemployability for compensation 
purposes.  If any of the benefits sought 
are denied, a supplemental statement of 
the case should be issued.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


